DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. [US 20040221790] in view of Woodley [US 20170057505].
As to claim 1. Sinclair discloses A vehicular driver assist system, the vehicular driver assist system comprising: 
a camera, [fig. 1A, 1B, 0022] electronic imager 103 as a camera, disposed at a vehicle, [fig. 1A, 1B, 0022] vehicle 100, equipped with the vehicular driver assist system, [0028] automated navigation, and viewing exterior of the vehicle, [fig. 1B, 0022], the camera capturing image data, [0022]; 
an electronic control unit (ECU), [fig. 9, 10, 0033] CPU 901, comprising electronic circuitry and associated software, [0033]; 
wherein the electronic circuitry of the ECU comprises an image processor for processing image data captured by the camera, [0032] process image from camera, to detect presence of an object viewed by the camera, [fig. 2, 0025, 0026] reference points are determined in a first image A captured by the camera 103; wherein [0027] the reference pixel is a representation of objects within the field of view of the camera; 
wherein the ECU, responsive to processing by the image processor of image data captured by the camera, detects the reference viewed by the camera, [fig. 2, 0025, 0026] reference points are determined in a first image A captured by the camera 103; 
wherein the ECU, responsive to detecting the object and responsive to processing subsequent image data captured by the camera, determines movement of the detected object relative to the vehicle, [fig. 2, 0025, 0026] subsequent image B is captured and the shift in position of the reference points detected in image A is detected, and based on the detected shift of the reference points between image A and B, the corresponding motion of the vehicle is detected; 
wherein the ECU, responsive to determining movement of the detected object relative to the vehicle, determines a current driving condition of the vehicle, [fig. 2, 0025, 0026] subsequent image B is captured and the shift in position of the reference points detected in image A is detected, and based on the detected shift of the reference points between image A and B, the corresponding motion of the vehicle is detected; 
wherein the ECU determines if the vehicle is moving unintentionally, [0029] used to detect skid in vehicles when compared to wheel rotational sensors; and 
wherein the ECU, responsive to determining that the vehicle is moving unintentionally, slows the vehicle or generates an alert to a driver of the vehicle, [0039] warning provided based on the detected slip or skid.
Sinclair fails to disclose wherein the unintentional movement is determined when the ECU compares the current driving condition of the vehicle to a current actual speed of the vehicle.
Woodley teaches a vehicle control system and method wherein the system determines the ground speed of the vehicle using a camera, [0198] and determines if the vehicle is slipping when the measured speed of the wheels of the vehicle is less than the ground speed, [0244] and based on the determination, the system performs an action based on the determination, [0245, 0246].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair with that of Woodley so that the system can take an automatic action to assist the driver in avoiding an accident.

As to claim 3. Sinclair fails to disclose The vehicular driver assist system of claim 1, wherein the current driving condition of the vehicle is based at least in part on a position of at least one selected from the group consisting of (i) the accelerator pedal of the vehicle and (ii) the brake pedal of the vehicle.
Woodley teaches a vehicle control system and method wherein the system determines the ground speed of the vehicle using a camera, [0198] and determines if the vehicle is slipping when the measured speed of the wheels of the vehicle is less than the ground speed, [0244] and based on the determination, the system performs an action based on the determination, [0245, 0246]; wherein the vehicle driving condition can be determined by determining the wheel speed during a brake application, [0243].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair with that of Woodley so that the system can determine the intention of the driver based on the brake application.

As to claim 4. Sinclair discloses The vehicular driver assist system of claim 1, wherein the current driving condition of the vehicle is based at least in part on image processing of image data captured by the camera, [0025, 0026].

As to claim 6. Sinclair discloses The vehicular driver assist system of claim 1, wherein the ECU determines that the vehicle is moving in a predetermined direction unintentionally, [0009] real-time vehicle velocity is determined, even under conditions of slipping, velocity indicates speed and direction of movement.
Sinclair fails to explicitly disclose that the direction of movement (velocity) determined is forward.
A vehicle movement, in the case of slipping as indicated in Sinclair [0009], in a forward direction is one of a finite direction the vehicle can move.
One of ordinary skill in the art can easily determine to implement the teachings of Sinclair to determine the forward direction as it is one of the most common directions a vehicle moves while slipping when the vehicle is intended to stop from a moving state on a slippery road.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair to implement the teaching to determine that the vehicle is moving in a forward direction as nothing but choosing from a finite possible choices to solve an obvious problem.

As to claim 7. Sinclair discloses The vehicular driver assist system of claim 1, wherein the ECU determines that the vehicle is moving in a predetermined direction unintentionally.
Sinclair fails to explicitly disclose that the direction of movement (velocity) determined is rearward.
A vehicle movement, in the case of slipping as indicated in Sinclair [0009], in a rearward direction is one of a finite direction the vehicle can move.
One of ordinary skill in the art can easily determine to implement the teachings of Sinclair to determine the rearward direction as it is one of the most common directions a vehicle moves while slipping when the vehicle is intended to move uphill from a stopped state on a slippery road.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair to implement the teaching to determine that the vehicle is moving in a rearward direction as nothing but choosing from a finite possible choices to solve an obvious problem.

As to claim 8. Sinclair discloses The vehicular driver assist system of claim 1, wherein the ECU determines a rate of change of the detected object in pixels of the captured image data, [0037].

As to claim 9. Sinclair discloses The vehicular driver assist system of claim 1, wherein the ECU generates an alert to the driver of the vehicle of the unintentional movement of the vehicle, [0039].

As to claim 10. Sinclair discloses The vehicular driver assist system of claim 9, wherein the ECU generates the alert to the driver via a display disposed within the vehicle, [0039].

As to claim 12. Sinclair discloses The vehicular driver assist system of claim 1, wherein the ECU slows the vehicle by applying a brake of the vehicle, [0038] braking and traction control applied.

As to claim 13. Sinclair fails to disclose The vehicular driver assist system of claim 1, wherein the ECU determines whether or not the vehicle is moving unintentionally at least in part based on whether the current actual speed of the vehicle satisfies a speed threshold.
Woodley teaches a vehicle control system and method wherein the system determines the ground speed of the vehicle using a camera, [0198] and determines if the vehicle is slipping when the measured speed of the wheels of the vehicle is less than the ground speed, [0244] and the ground speed is above a predetermined threshold, [0244].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair with that of Woodley so that the system can take an automatic action to assist the driver in avoiding an accident.

As to claim 14. Sinclair fails to disclose The vehicular driver assist system of claim 13, wherein the speed threshold is based on an idle speed of the vehicle.
Woodley teaches a vehicle control system and method wherein the system determines the ground speed of the vehicle using a camera, [0198] and determines if the vehicle is slipping when the measured speed of the wheels of the vehicle is less than the ground speed, [0244] and the ground speed is above a predetermined threshold which is dependent on vehicle speed, [0244], which in turn is dependent on set-speed of the vehicle that is the speed when the accelerator pedal is released, idle speed, [0004].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair with that of Woodley so that the system can infer the intended speed of the vehicle based on accelerator pedal position.

As to claim 15. Is rejected using the same prior arts and reasoning as to that of the combination of claims 3 and 4.

As to claim 19. Is rejected using the same prior arts and reasoning as to that if claims 6 or 7; wherein the driving condition of the vehicle is the expected speed.
Woodley teaches a vehicle control system and method wherein the system determines the ground speed of the vehicle using a camera, [0198] and determines if the vehicle is slipping when the measured speed of the wheels of the vehicle is less than the ground speed, [0244] and based on the determination, the system performs an action based on the determination, [0245, 0246].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair with that of Woodley so that the system can take an automatic action to assist the driver in avoiding an accident.

As to claim 20. Sinclair fails to disclose The vehicular driver assist system of claim 19, wherein the ECU determines whether or not the vehicle is moving unintentionally at least in part based on whether the current actual speed of the vehicle satisfies a speed threshold.
Woodley teaches a vehicle control system and method wherein the system determines the ground speed of the vehicle using a camera, [0198] and determines if the vehicle is slipping when the measured speed of the wheels of the vehicle is less than the ground speed, [0244] and the ground speed is above a predetermined threshold, [0244].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair with that of Woodley so that the system can take an automatic action to assist the driver in avoiding an accident.

As to claim 21. Sinclair fails to disclose The vehicular driver assist system of claim 19, wherein the speed threshold is based on an idle speed of the vehicle.
Woodley teaches a vehicle control system and method wherein the system determines the ground speed of the vehicle using a camera, [0198] and determines if the vehicle is slipping when the measured speed of the wheels of the vehicle is less than the ground speed, [0244] and the ground speed is above a predetermined threshold which is dependent on vehicle speed, [0244], which in turn is dependent on set-speed of the vehicle that is the speed when the accelerator pedal is released, idle speed, [0004].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair with that of Woodley so that the system can infer the intended speed of the vehicle based on accelerator pedal position.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Woodley as applied to claim 1 above, further in view of Ansari et al. [US 20220207855].
As to claim 2. the combination of Sinclair and Woodley fails to disclose The vehicular driver assist system of claim 1, wherein the ECU receives a signal indicative of the current driving condition of the vehicle via a CAN bus.
Ansari teaches a system and method for determining traffic signal wherein the system gets the measured vehicle speed through the CAN bus of the vehicle, [0106].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Sinclair and Woodley with that of Ansari so that the system can use the already implemented and widely used communication bus of the vehicle for information retrieval allowing for future expansion of the system that might require additional data from the vehicle systems without additional interface.

As to claim 11. the combination of Sinclair and Woodley fails to disclose The vehicular driver assist system of claim 9, wherein the ECU generates the alert to the driver via an audible alert.
Ansari teaches a system and method for determining traffic signal wherein the system gets the measured vehicle speed through the CAN bus of the vehicle, [0106]; wherein he system provides an audio alert based on detected speed, [0020, 0112].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Sinclair and Woodley with that of Ansari so that the system can use audio alert to void distracting the driver to look for the visual alert.

Claim(s) 5, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Woodley as applied to claim 1 above, further in view of Sherony [US 20100211247].
As to claim 5. Sinclair discloses The vehicular driver assist system of claim 4, wherein the current driving condition of the vehicle is determined to be zero mph responsive to determination, via image processing of image data captured by the camera, [0039, 0079, 0080] speed of the vehicle determined based on image processing of the camera; wherein zero mph is within the scope of the disclosed teaching.
The combination of Sinclair and Woodley fails to disclose that the speed is determined to be zero responsive to the determination that the vehicle is at a stop sign or red traffic light.
Sherony teaches a vehicle with a camera to recognize and read road and traffic signs including stop sign, [0019]; wherein the system expects the vehicle to come to a stop based on the detection of a stop sign, [0022].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Sinclair and Woodley with that of Sherony so that the system of Sinclair can infer the expected vehicle condition based on road signs as a clear indicator of what the vehicle is supposed to do.

As to claim 16. Is rejected using the same prior arts and reasoning as to that of claim 5.

As to claim 17. Sinclair discloses The vehicular driver assist system of claim 16, wherein the ECU determines that the vehicle is moving in a predetermined direction unintentionally.
Sinclair fails to explicitly disclose that the direction of movement (velocity) determined is forward.
A vehicle movement, in the case of slipping as indicated in Sinclair [0009], in a forward direction is one of a finite direction the vehicle can move.
One of ordinary skill in the art can easily determine to implement the teachings of Sinclair to determine the forward direction as it is one of the most common directions a vehicle moves while slipping when the vehicle is intended to stop from a moving state on a slippery road.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Sinclair to implement the teaching to determine that the vehicle is moving in a forward direction as nothing but choosing from a finite possible choices to solve an obvious problem.

As to claim 18. Sinclair discloses The vehicular driver assist system of claim 16, wherein the ECU determines a rate of change of the detected object in pixels of the captured image data, [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/            Primary Examiner, Art Unit 2688